Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Turocy (Applicant’s representative) on 11/23/2021.
The application has been amended as follows: 
In the Claims:
In the last line of claim 1, “body inserted into” has been deleted and replaced with --body when fully inserted into--.
In line 5 of claim 8, “the rear side is openable so as to be insertable into another moving body at front” has been deleted and replaced with --the rear side is openable, wherein the front side is insertable into a rear side of another identical moving body--.
In line 10 of claim 8, “positioned at front of” has been deleted and replaced with --positioned forward of--.
In lines 12-13 of claim 8, “at which the battery” has been deleted and replaced with --at which a battery--.
In lines 13-14 of claim 8, “moving body inserted into the another moving body from the front of the moving body” has been deleted and replaced with --moving body when fully inserted into the another moving body at the front of the moving body--.
In the last line of claim 15, “cart inserted into” has been deleted and replaced with --cart when fully inserted into--.
Allowable Subject Matter
Claims 1-20 are allowed.
The examiner’s statement of reasons for allowance may be found in the previous Office action mailed 8/9/2021. In particular, the claims have been amended (at least in view of the amendments submitted 11/15/21 and the Examiner’s amendments above) to include the features previously indicated as overcoming the prior art. As previously noted, the references cited teach shopping carts with electrical components and, in some cases, battery compartments. However, the prior art does not teach or suggest the combination of limitations of the independent claims as amended, including a battery case and restricting member positioned so as to allow the battery of a cart with another cart fully nested to the rear thereof to be replaceable without the need to move the carts when fully nested to gain access to the battery compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618